Appeal by the defendant from an order of the County Court, Westchester County (Zambelli, J.), entered June 12, 2006, which, after a hearing, inter alia, specified and informed the defendant that the court would impose a determinate sentence of imprisonment of 15 years in the event of a resentence pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23).
Ordered that the order is affirmed, and the matter is remitted to the County Court, Westchester County, to afford the defendant an opportunity to withdraw his application for resentenc-ing before any resentence is imposed.
Contrary to the People’s contention, the defendant did not waive his right to challenge the proposed resentence as excessive (see People v Schreter, 50 AD3d 930 [2008]; People v Love, 46 AD3d 919 [2007], lv denied 10 NY3d 842 [2008]). However, taking into account all of the relevant circumstances (see People v Beasley, 47 AD3d 639 [2008]), the proposed resentence is not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), we remit this matter to the County Court, West-chester County, to afford the defendant an opportunity to withdraw his application for resentencing before any resentence is imposed. Prudenti, P.J., Spolzino, Santucci, Angiolillo and Eng, JJ., concur.